                                                                                CLERK'S OFFICE U.S.DIS1lCOURT
                                                                                       ArDANVILLE,VA
                                                                                            FILED

                       IN TIIE UNITED STATESDISTRICT COURT                             MAq 2C 2218
                      FORTHEWE
                             ROA
                              STENOKE
                                  RNDIS
                                      DT
                                       IWS
                                        RICIT
                                            ON
                                             OFWRGINIA BY
                                                        J:
                                                         u(
                                                          u1
                                                           wW.DDLEMcLE
                                                                                        DEPUW CLER
DA N H AEN D EL,                                      CivilA ction N o.7:17-cv-00135
      Plaintiff,

V.                                                    M EM O R AN D UM O PIN IO N

H AROLD W .CLARK ,etal.,                              By:    H on.Jackson L.Kiser
     D efendants.                                            SeniorU nited StatesD istrictJudge


       Dan Haendel,aform erVirginiainm ateproceeding proK ,comm encedthisactionplzrsuant

to42 U.S.C.j 1983andtheReligiousLandUseandInstitutionalizedPersonsAct(&<RI,UIPA''),
42 U.S.C.j 2000cc-1 et seg,againstdefendants associated with the Virginia Departmentof
Corrections($çVDOC''),HaynesvilleCorrectionalCenter(ç$HCC''),andCoffeewoodCorrectional
Center(çûCW CC'').1CurrentlypendingisaM otionforCivilContemptofCourtOrder(GçM otion'')
filed byPlaintiffagainstDefendantGilmore. (ECFNo.45.) TheM otionhad been referredtoa
United States M agistrate Judge for i report and recomm endation plzrsuant to 28 U.S.C.

j636(b)(1)(B)(theççR&R'')EECFNo.78j,andPlaintifftimelyfiledMsobjections(ECFNo.794.
Forthereasonsthatfollow,1willrejectPlaintiffsobjectionsandadopttheR&R initsentirety.



       1Atthe tim ePlaintifffiled hiscomplaint,he wasan attorney ofthe DiskictofColumbiaBar. See
In ReKatrinaCanalBreachesConsol.Litig.,533F.Supg.2d615,631-33& nn.14-15(E.D.La.2008)
(collectingcasesindicatingthatfederalcourtsmaytakejudlcialnoticeofgovernmentalwebsites);W illiams
v.Long,585F.Supp.2d 679,686-88& n.4 (D.M d.2008)(collecthlg casesindicatingthatpostingson
governmentwebsitesare inherently authenticorself-authenticating). Hehassincebeen disbarred. Illre
Dan Haendel,No.18-86-522 (D.C.Ct.App.Jan.3,2019). However,Idecline to extend the liberal
construction standardto adisbarredattorney.SeeHainesv.Kerner,404U.S.519,521(1972)(observing
that a courtshould hold pro K com plaintsto ('less stringentstandards than formalpleadings drafted by
                           .

lawyers'');M cNnmara v.Brauchler,5)0 F.App'x 741,743 n.2 (10th Cir.2014)(declining to liberally
construe a pro K complaintbyadisbarredattorney);Rubin v.Jenkuskw.601F.App'
              .                                                           x 606,610 n.4(10th
Cir.2015)(same).
                                                  1
                                       1.      Background

       In 2017,Plaintiffw as aprisonerin the custody ofthe VD O C atCoffeew ood. Plaintiffw as

transferred to Coffeewood in September 2015 so that Plaintiff could pM icipate in VDOC'S

Common FareDiet(Gicommon Fare'').Common Fareisafood serviceprogrnm developed the
VDOC to m eetthe dietary needs ofinm atesthathave food-related religiousrequirem entsthat

cnnnotbeaccomm odatedby fopdson otherVDOC m enus.Plaintifffiledacom plaintin thiscourt

alleging thatcertainprison officialsviolatedhisrightstmderj 1983 and RLUIPA by failingto
provide him with akosherdietunderComm on Fare consistentwith hisreligiousbeliefs and by

othem isediscriminating againsthim on thebasisofthosebeliefs.

       In February 2018,Plaintifffiled açlM otion forImmediateInjtmctiveRelief'seekingan
orderrequiringtheVDOC and Coffeewoodtoprovide(1)çtcertified KosherforPassovermeals
dudngPassover2018beginningM arch30,2018,''and(2)SicertifbeddailyKoshermealsl,)which
CommonFarefailstodo....''(P1.'sM ot.forInj.Relief1EECFNo.34j.) Inanorderenteredon
M arch29,2018(theGtlnjtmction Order''),1tookunderadvisementPlaintiffsrequestforcertified
daily Kosher meals and granted, in part,Plaintiff's request for Kosher for Passover m eals,

providing thefollowing directive:

       (TjheW arden ofCoffeewood shallallow Plaintiffto receivethedonatedKosher
       forPassoverm ealsalready obtained and delivered forPlaintiffbefore the startof
       the VDOC'S2018 Passoverprogrnm ;Plaintiffmuststillcomply with third party
       purchase requirem entand other aspectsofthe VD OC'S 2018 Passover program ;
       and any K osher for Passover m ealto be delivered to Plaintiff as a result of tlzis
       Orderisstillsubjectto Coffeewood'susualscreening orsecttrity proceduresto
       ensure and m aintain institutionalsecudty.

(OrderonM ot.forInj.Relief5 (ECF No.42j.)
       On April12,2018,Plaintifffiled thepresentM otion requesting thatIEçcite W arden lvan

Gilmore...forcivilcontemptforflagrantviolationsoftheElnjtmction Orderj.''(P1.'sM ot.for
CivilContempt1 (ECF No.45j(IT1.'sM ot.'').) In hisM otion,Plaintiffalleged thatGilmore,
along with other representatives ofthe VDOC,violated the Injtmction Order by,inter alia,
arbitrarily denying Plaintiffcertain donated KosherforPassoveritem sshipped to Coffeewoodby

athird party.OpposingtheM otion,DefendantsassertedthattheCoffeewood stafftook greatcare

toensurecompliancewiththeInjtmctionOrderandthatGsplaintiffsallegationsareeitherfactually
inaccurateorutterlyfabricated.''(Defs.'Opp'n Br.2(ECFNo.47j.)
      IntheR&R,themagistratejudgerecommendeddenyingPlaintiffsmotion.
                                 II.    StandardsofR eview

                                          A.R&R

      ln a report ptlrsuant to 28 U.S.C. j 636(b), the magistrate judge makes only
recomm endations to the cotu't. The recomm endations have no presllmptive weight, and

responsibility formaldng a finaldetennination remainswith the cotlrt. M athewsv.W eber,423

U.S.261,270-71(1976).Thecourtischargedwithmaldngaéqnovoreview ofthoseportionsof
thereporttowhich speciûcobjection ismade,andmay Cçaccept,reject,ormodify,in wholeorin
part,thefindingsorrecommendations''ofthemagistratejudge. 28U.S.C.j636(b)(1). In the
absenceofspecificobjectionstothereport,thecourtisnotrequiredto giveany explanation for
adopting the recommendation. Cnmby v.Davis,718 F.2d 198, 199-200 (4th Cir. 1983).
Objectionsthatonly repeatargumentsraised before a magistratejudge are considered general
objectionstotheentiretyofthereportandrecommendation,wlzichhasthesnmeeffectasafailuze
toobject.Venevv.Astrue,539F.Supp.2d 841,845(W .D.Va.2008).
                                 B. M otion for CivilC ontem pt

       GTherecanbeno questionthatcourtshaveinherentpowerto erlforcecom pliancewiththeir

lawfulordersthrough civilcontempt.'' Shillitnniv.United States,384 U.S.364,370 (1966).
Contem ptis a ççdrastic rem edy''forwhich the movantcarries the çtheavy burden''to establish.

Morcan v.Ban'
            y,596 F.Supp.897,898 (D.D.C.1984). The Fourth Circuithasheld thatto
establish civilcontempt,them ovantmustproveeach ofthefotlrelem entsby cleazand convincing

evidence;

       (1)theexistenceofavalid decreeofwhich thealleged contemnorhasacttzalor
          constructive knowledge;(2)the decree was in the movant's favor;(3) the
            alleged contemnor by its conduct violated the tenns ofthe decree and had
            knowledge(atleastconstructive)ofsuchviolation;and(4)themovantsuffered
            harm asa result.

Redner'sM kts..Inc.v.JoppatowneG.P.Ltd.P'ship,608F.App'x 130,131(4thCir.2015)(citing
JTH Taxslnc.v.H & R BlockE.TaxServs.,lnc.,359F.3d699,705(4thCir.2005)).(çW illfulness
isnotan elementofcivilcontempt.''Id.(citingUnitedStatesv.W estbrooks,780F.3d 593,596-
97n.3(4thCir.2015)).IntheR&R,themagistratejudgecorrectlyidentifiedthethirdelementof
civil contem pt,that the contem nor violated the terms of the decree by its conduct and had

knowledge,astheprim ary issue.

                                        111.       A nalysis

       Afterreview ofPlaintiffsobjections,lconcludethey eitherrepeatargumentspreviously
raisedtothemagistratejudgeorareirrelevant.Nevertheless,1willdiscusseachobjectioninttu'
                                                                                     n.
       Plaintiff'sfollowingobjectionsareirrelevanttohisV otion:requestsfortestimony from
ChaplainBurkeandUnitM anagerHillian(P1.'sObjs.1-2);requestsforallreceiptlogsofdonated
KosherforPassoverpackagesforPassover2018tjJ=.at2);JudgeElizabethDillon'sdetermination

                                               4
inaseparatecasethattheCommonFareisnotkoshertLd.
                                              =.at! 1);themagistratejudgemislabeled
thesenderofthe damaged food box (t(.
                                   k at!2);arequestforphone logsto detenninewhether
Gilmorecalled M onisonM arch 30 orApril2,2018tj#=.at!!3,6);Gilmorespokederogatorily
abouttheInjtmction OrdertLckat!4);andameandering,colorful,andirrelevantparagraph about
thenatm eofjuiceinprisons(id.at!9).
       M eanwhile,Plaintiffpreviouslyraisedtherestofhisobjectionstothemagistratejudge.In
Plaintiffs firstççclaim y''he reassertsboth a generaldisbelief in Defendants'credibility and the

arplmentthatthemagistratejudge should nothaveaccepted Defendants'justificationsforthe
tmusualnumberofofficialsinvolved in thesearch ofhisKosherforPassovershipments. tLd=.at
1,!! 2,3,4,5,6,8,10,12.) The R&R directly addressed these issues. (See R&R at13 n.3
(Gilmore'sallegedderogatory statementsabouttheInjunction Orderwereççtroublingiftnze''but
did Gdnotviolatethe Injunction Orderbecausenothing inthatOrdercontrollled)whatGilmore''
could orcould notsay);iy..
                         sat 15-18 (Themagistratejudge acknowledged çtthatthe screening
processforatleastsom e ofPlaintiff'sshipm ents wasatypical,''butruled thatK'the factthatthe

screerling processwasunusualdoesnotalso show thatitwas aim ed atharassing orretaliating

againstPlaintiff,orthatitviolated any specific command in Judge Kiser'sInjunction Order.
Instead,itappearsthatcorrectionalofficialsweresimplydoingtheirbestto complywiththeOrder

underantmusualsetofcircllmstances.');j.
                                      t
                                      .
                                      kat13(holdingthatKçlelachofthecorrectionalofficers
who testified atthe evidentiary hearing wasunequivocalin hisposition thatitem snotissued to

Plaintiffwereconsideredcontrabandbecauseofhealth andsafetyconcerns'');L#..at14(GçGilmore
and the otherVDOC officials who testified were llniform and clear''regarding fruitjuice as
contraband);j.
             ;sat14n.4(Plaintiff'sassertionthatDefendantswereresponsiblefordnmaginghis

                                               5
package,rather thatUSPS,was Glatbest speculative''and was çtnot suo cient to persuade the

Court.'');iésat15 (Haehdel'sprofferedtestimonywasGçhardly thetypeofclearandconvincing
evidencenecessary to establish thatVDOC offcialsintentionally failed to follow çcoffeewood's

usualprocedtlres'in removing the fruitjuice from Haendel's personalpossession'') (citation
removedl.)
       Second, Plaintiff argues that the magistrate judge incorrectly determined that
Coffeewood'spreviousallowanceofjuiceandotherfoodsthatwereconfiscatedinPassover2018
constituted Gtmistakes,''and thatthe VDOC'S Gélmwritten''policy of confiscating fruitjuice
demonstratesthatthey violatedthelnjtmction Order. (P1.'sObjs.at1,!! 3,7,9,11,12.) The
magistratejudgeruled on theseissues,aswell. (SeeR&R at15 (ççRatherthan showing anzle
prohibiting prisoner's private possession of fruit juice did not exist, Plaintiff's witness's
testimony)takenwiththeothercredibleevidencepresenteddemonstratesthatattimestherulewas
mistakenly notenforced.');j.
                           i at17 (GtButleracknowledged thathe had mistakenly given the
containersofjuicetoPlaintiff...whenHaendelarguedthat...heshouldreceivethecontainers
ofjuicefrom thesecond package.'l;id.at15n.5(itllEjven iftheprollibition onjuiceswgasjan
informalortmwritten nlle,theInjtmction OrderdidnotlimittheW arden ofCoffeewoodtothe
enforcementof(only)m ittenrules,butnotedthatanyitemsdeliveredtoHaendelwerestillsubject
toa11tusualscreeningorsectuityprocedtlres.''')(citingOrderonM ot.forInj.Relief5,! 1),
                                                                                    'id.at
14 (lçl-
       libbs,Gotlrdine,Butler,andGilmoreeachtestitiedthatCoffeewoodprohibitsinmatesfrom
havingfruitjuiceintheirpersonalpossessions.Butlernotedthatthebasisfortllispolicy isthat
fruitjuicecanbeusedtocreatealcohol.Plaintiffattemptedtounderminethistestimonybyarguing
thatthere isno m itten ruleproilibiting possession ofjuice....Gilmore and the otherVDOC

                                             6
ofticialswhotestifiedweretmiform andclearintheirtmderstandingthatfruitjuiceisconsidered
contraband onceitleavesthe dininghal1.'');see alsoPl.'sObjs.at! 9 (Plaintiffacknowledging
juiceoutsidethedininghallascontraband:CCVDOC knowsonlytoowellthatthisjuiceissmuggled
outofthe dirlingroom to be made into wine. Thekitchen and the dining hallaregreatpractice

areasforinmateswhowanttohonetheirstealingski11s.'').)
         Plaintiffsobjectionsmerely repeatmplmentsraised beforethemagistratejudgeand are
thusconsideredgeneralobjectionstotheentiretyofthereportandrecommendation,which'hasthe
snmeeffectasafailtlretoobject.Veney,539F.Supp.2dat845.Therefore,Iconcludethatneither
PlaintiffnorDefendantsobjecttothecorrespondingportionsoftheR&R. Having reviewedthe
relevantportionsofthe R& R,Ifind thatthey are thorough,well-reasoned,and contain no clear

error.

                                           IV .

         Accordingly,IwilloverrulePlaintiff'sobjectionsandadopttheR&R initsentirety.Iwill
denyinPlaintifrsM otionforCivilContemptofCourtOrder.(ECFNo.45.)
         TheClerk isdirectedtosendacopy ofthism emorandllm opinion andaccompanying order

totheparties.

         EN TERED tllis       day ofM arch,2019.

                                                                        N
                                                                                  ''
                                                                 .

                                           EN     R   ITED STA TES D ISTRICT JU D GE
